Title: From George Washington to Adam Stephen, 29 October 1755
From: Washington, George
To: Stephen, Adam



[Winchester, 29 October 1755]
To Lieutenant Colonel Adam Stephen, of the Virginia Regiment.
   

You are hereby ordered, so soon as the Waggons arrive from Alexandria and Fort Cumberland, with Clothing and Arms, to see the men completely furnished with both; and march them immediately to Fort Cumberland; observing to take up all the Salt which the waggons, provided by the commissary, will carry. There will come down some of the country waggons, which must also be loaded up with Salt.
As there is some Clothing wanting to complete the Companies at Fort Cumberland, you are to take up for that purpose forty Coats, thirty-nine waistcoats, and fifty-six pair of Breeches; thirty-eight Hats and eighty Shirts; which you are to have delivered out to the Companies, according to the Return made me at Fort Cumberland, October 26th—I have sent more Suits than are necessary, in case of getting a Recruit &c. You must do the best you can in Lodging the men, as the Barracks in the Fort are full. As Sergeant Wilper is waiting the return of the waggons from the Fort, for necessaries for Captain Hoggs Company; so soon as they arrive, you are to see that he receives such

things as he has orders for, and dispatch him immediately. If no other Horses, belonging to the Country, can be had here, one of the Country Teams must be stopped, and the horses given to him. You must engage the herdsmen to remain with the Cattle, until they hear from the Commissary or from me. You must engage all the Coopers you can to make Barrels for packing the Beef; and if any of the Soldiers are Coopers, they must be set immediately to work. You are to receive from the Stores here thirty pounds of Goose-shot, which you will deliver to Captain Ashby’s Company as you pass by, directing him to be particularly careful of it. If either of the Captains of the Rangers should apply to you for ammunition, you are to supply him from the Fort. A Drummer, with his Drum, is to be sent from this place with Sergeant Wilper, in the room of Duncan Ferguson, who is to go up to Fort Cumberland. You are to see that the men of the Virginia Regiment are exercised as often every day as the duty will admit; and that they are practised also in shooting at Targets; and if there are any who are remarkably awkward, particular pains must be taken with them. You must observe on your march good order and discipline, and see that no irregularities happen; and that the men are not allowed to pillage the Country, which was very much complained of in the last Detachment. You are to apply to Major Lewis for the Instructions which I left with him, and see that they are observed. Given under my Hand &c.

G:W.
Winchester: October 29th 1755    

